Citation Nr: 0311317	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right patella dislocation.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from August 1968 to February 1970.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana, which, 
in part, increased the disability rating for PTSD to 30 
percent and granted service connection for residuals of a 
right patella dislocation, rated 10 percent.  In January 
2003, a Video Conference hearing was held before the 
undersigned.  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a right patella dislocation is addressed in 
the REMAND which follows this decision.


FINDINGS OF FACT

The veteran's PTSD symptoms produce occupational and social 
impairment with reduced reliability and productivity, but do 
not cause greater impairment.


CONCLUSION OF LAW

A 50 percent rating is warranted for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

The Board finds that compliance with the mandates of the VCAA 
is adequate regarding the issue addressed on the merits 
below.  The appellant was provided a copy of the decision 
explaining why a higher rating for PTSD was denied.  By a 
statement of the case (SOC) in October 2002, he was advised 
of the controlling law and regulations.  Furthermore, by 
specifically detailing the law regarding the development of 
claims, found at 38 C.F.R. § 3.159, this communication also 
clearly explained to the veteran his and VA's 
responsibilities in claim development.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The claim was considered on the merits.  All identified 
pertinent records, including of VA treatment, have been 
obtained.  The veteran indicated in his notice of 
disagreement that he has had no private treatment   He has 
been afforded an opportunity to testify with regard to his 
claim at a January 2003 hearing, a transcript of which is on 
file.  Furthermore, the record includes an August 2002 
psychiatric examination report and a January 2003 clinical 
case summary from a private facility where the veteran was 
seen on behalf of VA.  He has not identified any other 
pertinent outstanding evidence.  The evidence of record is 
sufficient to address the matter at hand.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Board has not undertaken additional development.  
Additional evidence has been submitted that was not reviewed 
by the RO.  However, the veteran submitted a waiver of 
initial consideration of additional evidence by the agency of 
original jurisdiction (AOJ) during his January 2003 hearing.  
Hence, remanding this issue to the AOJ for their initial 
consideration of the additional evidence would be contrary to 
the expressed desires of the veteran.  

Factual Background
 
The veteran served with the U.S. Marine Corps in the Republic 
of Vietnam during the Vietnam War.  His awards include a 
Combat Action Ribbon.  

On VA examination in January 1996, it was noted that the 
veteran had been working as a maintenance person for 13 years 
and had a stable job history.  On mental status examination 
the veteran talked fairly slowly and teared up when talking 
about friends killed in Vietnam.  The examiner found that the 
veteran had an average range of intellectual functioning with 
concentration within normal limits, fair insight, and intact 
judgment.  The diagnosis was PTSD with mild symptoms 
including continued survival guilt, anniversary reaction in 
April (the time his friend was killed), depression, 
withdrawal, increased irritability, and nightmares once or 
twice a month.  It was noted that the veteran had a fairly 
stable home life, and that his score on the Global Assessment 
of Functioning (GAF) Scale was in the 70 range with some mild 
symptoms. 

In February 1996, the RO granted service connection for PTSD, 
rated 10 percent.

In August 2000, the veteran indicated that he was being seen 
for PTSD by a physician at the VA medical center (VAMC) in 
Fort Harrison.

VA outpatient treatment records show that the veteran was 
seen from August through October 2000 for complaints of 
stress, anxiety and anger reportedly stemming from his job.  
He was alert, oriented, and well groomed.  His mood was 
appropriate to the situation and his thoughts were well 
ordered and grounded in reality.  There was no evidence of a 
thought disorder.  Medications were prescribed, and 
improvement was noted.  The impression was PTSD.  GAF scores 
assigned were 65 and 68.   

On VA examination in October 2000, the veteran appeared alert 
and oriented.  His grooming and hygiene were appropriate for 
the setting.  He indicated that he was having a fair amount 
of work-related stress, and that he saw a vocational 
rehabilitation counselor in consideration of a change in 
occupation.  He reported that his on the job concentration 
had diminished.  His work history was reportedly excellent.  
He had worked for the railroad for nine years and, for the 20 
years since then, had been a maintenance engineer.  He 
reported symptoms including nightmares about Vietnam, a 
diminishing tolerance of people, a preference for solitude, 
exaggerated startle response, hyper-vigilance, and intrusive 
thoughts about Vietnam.  He had become more isolated over the 
past four or five years, but continued to have some friends.  
While he reported that he did not want to be around others, 
he was not totally socially avoidant and could go to stores 
and maintain some brief but superficial contact with others.  
He was able to be around people, and went to restaurants with 
his wife.   He related well with a coworker, but had trouble 
with authority figures.  Mental status examination was noted 
to be essentially unremarkable.  The veteran had good eye 
contact and normal tone and pace of voice.  He appeared to be 
experiencing some symptoms of anxiety, and his voice was 
slightly tremulous; but he was able to express himself well 
during the interview.  He reported some symptoms of 
depression such as suicidal ideation, but had no history of 
suicide attempts.  He noted some homicidal thoughts toward 
his supervisors, but he does not act on his thoughts of 
violence.  He appeared to have mildly dysphoric mood.  His 
affect was full ranging and appropriate.  He tracked the 
conversation well, and had no impairment of concentration or 
attention span.  His memory appeared somewhat weak, but was 
functionally intact.  The veteran's thinking was logical and 
goal-oriented and there were no indications of a thought 
disorder.  The diagnosis was PTSD, relatively mild, with 
sufficient symptoms of depression to make a diagnosis of 
depressive disorder, not otherwise specified (NOS).  
Depression appeared to be largely situational and secondary 
to job stress.  The examiner indicated that the veteran's GAF 
Scale score was 65.  He stated that the veteran's symptoms 
were not severe, and that it was likely that his PTSD reduced 
his ability to tolerate stress.  He appeared to be capable of 
maintaining brief and superficial contact with others and of 
sustaining employment.

VA outpatient treatment records show ongoing treatment for 
psychiatric problems.  In November 2000 the veteran was seen 
with complaints of anxiety and depression.  In February 2001, 
he described symptoms including weird dreams and irritability 
during the evenings.  A nurse practitioner assigned a GAF 
score of 75.  A July 2001 record reflects that the veteran 
was maintaining emotional equilibrium.  His job was 
reportedly less stressful and he tolerated medications well.  
The GAF score was 70. 

On VA examination in August 2002, the veteran presented in a 
somewhat timid and shy fashion.  No unusual behaviors or 
mannerisms were noted.  His grooming and hygiene were 
satisfactory, and he was alert and oriented.  He reported 
symptoms of guilt related to combat.  He continued to work at 
an apartment complex, doing maintenance work.  He reported 
increased difficulty coping with the stress of the job, which 
he had done for 22 years.  The veteran had been married for 
13 years.  His wife stated that he had become more socially 
withdrawn since September 11, 2001.  He had no friends and 
preferred to isolate himself at home.  When working, he 
waited until people left before entering to do repairs on 
their apartments.  His current medications included an 
antidepressant as well as an anxiolytic for anxiety.  He 
reported symptoms including nightmares, difficulty sleeping, 
exaggerated startle response, shortened temper, 
hypervigilance, an aversion to being around people, intrusive 
thoughts, survivor guilt, and greater dwelling on Vietnam 
since September 11, 2001.  He reported difficulty dealing 
with Orientals and increased irritability.  On mental status 
examination, his voice was somewhat subdued, but audible.  It 
was normal in pace.  His eye contact was fleeting and 
marginal.  He appeared to be experiencing considerable stress 
during the interview, and his underlying mood was one of 
anxiety.  He tracked the conversation fairly well, and no 
impairment of concentration or attention span was noted.  
Psychomotor activity appeared to be within normal limits.  
His memory was functionally intact and his thinking was 
logical and goal oriented.  There was no indication of a 
thought disorder.  The diagnosis was PTSD with secondary 
depression.  The examiner reported a GAF Scale score of 50 to 
55, and noted that the veteran has been able to maintain 
long-term employment, but was experiencing more stress on the 
job than in the past.  He was fairly withdrawn socially, with 
no close friendships.  He was able to interact with others on 
a brief and superficial basis, but found interaction with 
others to be more stressful than previously.  He did not have 
any problems with alcohol, and had maintained sobriety for 
the past 13 years.  

A clinical case summary from a private facility that performs 
contract work for VA reviewed the veteran's treatment from 
November 2002 through January 2003.  Symptoms included: self 
persecutory tendencies; loss of motivation; avoidance of 
thoughts which act as triggers for traumatic memories; 
sporadic sleep; intrusive thoughts; isolation from others; 
nightly nightmares of repeated combat situations; phobia of 
crowded places; feelings of persecution; survival guilt; 
chronic flashbacks; continuous anxiety and anger; continual 
thoughts that the world may be a better place without him; an 
exaggerated startle response; and feelings of persecution at 
work with a continuous desire to quit.  On clinical 
evaluation, it was reported that the veteran was compulsive 
and obsessive, and suffered phobias.  He noted that the 
veteran had suicidal ideation on a regular basis, past 
thoughts of homicide, and suffered depersonalization from 
himself and others.  He further reported that the veteran was 
extremely persecutory towards himself, that his insight was 
not good, that he disliked his job and fellow employees, and 
that he felt other employees were overly hard on him and took 
advantage of him.  He would not have been able to survive at 
this had he not been isolated while at work.  The clinician 
stated that he did not believe that the veteran would be able 
to continue at his current job much longer without it 
resulting in such high anxiety and stress leading to a heart 
attack or stroke.  He has no real close friends, and avoided 
social situations whenever possible.  The diagnosis was PTSD, 
chronic with delayed onset.  The GAF score was 50.

At his January 2003 hearing, the veteran testified that his 
psychiatric symptoms had increased in severity.  
Specifically, he reported an increase in anger, anxiety, 
nightmares, intrusive thoughts, flashbacks, and memory 
lapses.  He also reported a decrease in socialization, 
increasing problems with work, and thoughts of suicide.        

Analysis
 
Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When evaluating a mental disorder,  the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders, as effective 
on and after November 7, 1996, provides for pertinent 
percentage ratings as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). .  . . 
. . . . 30
 
Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms  as: flattened affect; 
circumstantial, circumlocutory,  or 
stereotyped speech; panic attacks more 
than once  a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships . . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence shows that the veteran's PTSD appears to have 
progressed in severity somewhat in recent years.  VA 
treatment records reflect that his GAF scores were 70 in 
January 1996, 65 in October 2000, and 50-55 in August 2002.  
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, provides 
for a rating of 51-60 for moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
complaints of-workers).  The current GAF Scale score of 50-55 
corresponds with the frequency and severity of symptoms 
identified in the rating provisions for a 50 percent 
disability rating.  See Diagnostic Code 9411.  

The recent medical evidence on file (the August 2002 VA 
examination report and the January 2003 clinical case 
summary) indicates that the veteran's PTSD has increased in 
severity, and that impairment shown is most consistent with 
the criteria for a 50 percent rating, i.e., occupational and 
social impairment with reduced reliability and productivity.  
The symptoms shown include disturbances of motivation and 
mood, and difficulty (but not inability) establishing and 
maintaining effective work and social relationships.  Hence a 
50 percent rating is warranted.

The record does not show that the veteran's PTSD results in 
occupational and social impairment with deficiencies in most 
areas, as would be required to warrant the next higher, 70 
percent, rating.  While the veteran has problems with work 
and with mood, he has held his job for more than 20 years.  
The record did not demonstrate deficiencies in judgment or 
thinking.  Furthermore, it does not show that he engages in 
obsessional rituals which interfere with routine activities, 
has speech that is intermittently illogical, obscure, or 
irrelevant, or has panic attacks and depression that are 
"near continuous."  While suicidal ideation was noted, the 
VA examiner and the clinician performing the most recent 
assessments of the veteran's psychiatric condition did not 
report did not any intention to act on such ideation, nor did 
they indicate that the veteran had any current problems with 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene or an inability to establish 
and maintain effective relationships with his wife and family 
of many years.  In short, while mental status examination and 
the clinical case summary illustrated some occupational and 
social impairment, they also revealed no significant evidence 
of a thought disorder, and insight, and judgment were intact.  
These findings are not consistent with the criteria for the 
next higher, 70 percent, rating.


ORDER

A 50 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.


REMAND

As noted in the introduction above, the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with the amended 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  See Disabled American Veterans, et al.  Supra.

At his January 2003 hearing, the veteran indicated that he 
has received additional VA treatment for his right knee 
problems since the date of the last medical records on file.  
Specifically, he reported receiving right knee treatment in 
November 2002.  Medical records of this treatment are 
pertinent to the claim and must be obtained and initially 
reviewed by the RO prior to final appellate review.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
to ensure that any further notification 
and development required by the VCAA are 
completed.  In particular, the RO should 
ensure that notification requirements and 
development procedures in Sections 3 and 
4 of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully satisfied.  

2.  The RO should ensure that copies of 
complete records of any treatment the 
veteran received for the disability at 
issue are associated with the claims 
file.  (It appears that November 2002 
records of VA treatment for right knee 
problems remain outstanding.)      

3.  The RO should then readjudicate this 
claim, considering all evidence of 
record, specifically including evidence 
added to the record since the October 
2002 supplemental statement of the case 
(SSOC).  (As this is an appeal from an 
initial rating assigned following a grant 
of service connection, consideration of 
the claim should include the possibility 
of "staged ratings".  See Fenderson v. 
West, 12 Vet. App 119 (1999)).

If the claim remains denied, the RO should issue an 
appropriate SSOC and provide the veteran and his 
representative the requisite period of time to respond.  The 
case should then be returned to the Board for further 
appellate review, if otherwise in order.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



